Response by
Judge Hobson
to petition for rehearing:
Counsel- seem to misapprehend the opinion. We said: “If the foreman had not run his hand car negligently on the time of tbe train, there would have been no trouble from the faitee to give signals of the approach of the train to the crossing. On the other hand, if these signals had been given, the consequences of his negligence might have, perhaps, been *157avoided. . . . Tbe order of tbe section boss for them to throw the car off was proper to avoid a collision, but if, by reason of tbe emergency thus negligently produced, tbe plaintiff was injured in obeying tbe order of tbe section boss to prevent a collision, or loss of life or property, and bis injury was tbe proximate result of bis obeying tbe order of bis boss, and was not due to negligence on bis part in overstraining himself to get tbe car off, of which tbe jury are to judge, be may recover.'’ Tbe plaintiff on tbe first trial bad asked an instruction predicated on tbe negligence of tbe section boss, and also one predicated on tbe negligence of tbe trainmen. Further on in the opinion we said that, in lieu of these two instructions, tbe court should give one instruction as indicated in tbe opinion. What we meant is that if, by reason of tbe gross negligence of tbe section boss, or by reason of tbe negligence of tbe trainmen, a collision of tbe train with tbe band car was imminent, and to avoid tbe consequences of this tbe section foreman ordered tbe bands to take the band car from tbe track, and in doing, this tbe plaintiff was ruptured as tbe natural consequence of having to lift tbe hand car from tbe track quickly, loaded as it was, to avoid a collision, be may recover, unless bis injury was due to contributory negligence on bis own part.
Petition overruled.